Citation Nr: 0840285	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar 
spine disability, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection and assigned a 40 percent rating for a 
lumbar spine disability, effective July 17, 2002, and denied 
entitlement to TDIU.  

In a November 2005 decision, the Board denied the veteran's 
claims for an increased initial rating for a lumbar spine 
disability and entitlement to TDIU.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
December 2006 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  The Board remanded these claims for additional 
development in November 2007.  

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period of July 17, 2002, to October 20, 2003, the 
veteran's lumbar spine disability was manifested by moderate 
lumbosacral strain or limitation of motion of the 
thoracolumbar spine, and no more than moderate intervertebral 
disc syndrome with recurring attacks.  Ankylosis was not 
shown, and there were no incapacitating episodes.  

2.  For the period since October 20, 2003, the veteran's 
lumbar spine disability has been manifested by severe 
lumbosacral strain or limitation of motion of the 
thoracolumbar spine, and no more than severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
There was evidence of persistent symptoms of sciatic 
neuropathy.  Ankylosis was not shown, and there were no 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for a lumbar spine disability have not been met for the 
period from July 17, 2002, to October 20, 2003.  The criteria 
for a 60 percent rating, but not greater, for a lumbar spine 
disability have been met as of October 20, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5292, 5293, 5294, 5295 (2002 and 2003), 
5003, 5236, 5237, 5238, 5239, 5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2007) and 38 C.F.R. 
§ 4.45 (2007) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

For VA purposes, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V (2007).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2007).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2007).  In the absence of limitation of motion, X- ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1 (2007).  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the veteran is already in receipt of a rating in 
excess of 10 percent disabling under a limitation of motion 
code.  Therefore, the criteria listed under DC 5003 cannot 
serve as a basis for an increased rating for the lumbar spine 
disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.   

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

During the course of this appeal (after July 17, 2002, when 
the veteran filed his claim for service connection and the 
effective date of service connection for the lumbar spine 
disability), the regulations for rating disabilities of the 
spine were revised, effective September 26, 2003.  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
most favorable regulation will be applied after the date of 
amendment.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board finds that the following decision 
results in no prejudice to the veteran in terms of lack of 
notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  This 
regulation was again slightly revised in September 2003.  
38 C.F.R. § 4.71a, DC 5243 (2007).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2007).  

The veteran's lumbar spine disability has been rated as 40 
percent disabling under DC 5293, which contemplates 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 
(2002).  Other applicable diagnostic codes include DC 5292, 
which contemplates limitation of motion of the lumbar spine; 
DC 5294, which contemplates sacroiliac injury and weakness; 
and DC 5295, which contemplates lumbosacral strain.  
Sacroiliac injury and weakness are rated using the criteria 
for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5294, 
5295 (2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

In a January 2000 private medical report, the veteran 
complained of low back pain and denied any radiation of pain, 
numbness, or tingling.  He reported that his bowels and 
bladder had been normal.  Examination revealed normal 
straight leg raising as well as normal neurological 
examination.  An MRI showed a tiny central protrusion of the 
L5-S1 disc which indented the thecal sac to a subtle degree 
but did not cause root sleeve impress.  

A February 2002 VA medical report shows that the veteran 
complained of chronic back pain that radiated to the lower 
extremities.  However, there was no objective evidence of any 
neurological abnormalities.  

A July 2002 x-ray showed mild degenerative disc disease at 
L5-S1 with mild spondylosis within the lumbar spine.  August 
2002 and September 2002 MRIs revealed mild degenerative disc 
disease at L3-L4 and L4-L5 with broad-based disc bulging and 
no disc herniation or nerve root impingement.  There was 
slightly more advanced degenerative disc disease at L5-S1 
with broad-based disc bulging and a more prominent central 
disc protrusion that did not cause displacement of the nerve 
roots within the spinal canal.  An August 2003 MRI showed a 
broad-based central disc protrusion at L5-S1 that impressed 
upon the anterior thecal sac but did not impinge upon any 
neural elements.  There were mild degenerative disc changes 
at L4-L5 with a small posterior annular tear and some 
generalized bulging but no evidence of a focal protrusion or 
nerve root compromise.

On VA examination in September 2003, the veteran complained 
of painful and limited range of motion in the lumbar spine 
and flare-ups of back pain when he was bending or lifting.  
There was pain on palpation at L5-S1 with painful and limited 
range of motion.  There was no radiating of low back pain.  
Neurological examination revealed negative straight-leg 
raising.  Deep tendon reflexes were 2+, equal bilaterally, 
and pinprick test showed normal skin sensitivity.  The 
veteran was able to tiptoe and stand on his heels.  An MRI 
showed advanced degenerative disc disease at L5-S1 and mild 
degenerative disc disease at L3-L4.  There was a disc 
protrusion of the lumbar spine and no displacement of nerve 
roots within the spinal canal.  The examiner diagnosed the 
veteran with chronic lumbosacral spine pain and degenerative 
disc disease.  

In an October 20, 2003, VA medical report, the veteran was 
diagnosed with chronic back pain with numbness and pain in 
the legs bilaterally.  He was referred to neurosurgery for 
treatment.  

Medical records dated from November 2003 to July 2007 show 
that the veteran received intermittent treatment for 
degenerative disc disease of the lumbar spine at L5-S1 and 
chronic back pain with numbness and pain in the legs 
bilaterally.

At a January 2008 VA examination, the veteran reported flare-
ups of back pain when he was bending or lifting and increased 
back pain when he walked long distances.  He complained that 
the back pain radiated to both sacroiliac joints and mainly 
to his right lower leg, which caused a mild limp in the right 
leg.  He stated that there were no bladder or bowel 
complaints related to his spinal condition.  He used a cane 
to help with ambulation.  Examination revealed pain on 
palpation at the L5-S1 level.  All ranges of motion produced 
pain.  On repetitive motion in the lumbar spine, the veteran 
had increased pain, easy fatigability, lack of endurance, and 
5 more degrees of decreased flexion and extension.  The low 
back pain radiated mainly to the right lower extremity.  
Neurological examination revealed negative straight-leg 
raising from a sitting position and 1+ on the right from 65 
degrees flexion.  Deep tendon reflexes were 2+, equal 
bilaterally, and pinprick test showed normal skin 
sensitivity.  The veteran was able to tiptoe and stand on his 
heels.  Babinski test was negative bilaterally.  The examiner 
diagnosed the veteran with lumbosacral strain, chronic 
lumbosacral spine pain, degenerative disc disease, and right-
sided radiculitis.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, 
the diagnostic codes pertaining to limitation of motion of 
the lumbar spine, sacroiliac injury and weakness, and 
lumbosacral strain, respectively, the maximum disability 
rating allowed under those codes is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292, 5294, 5295 (2002).  The veteran is already 
in receipt of a 40 percent rating for his lumbar spine 
disability.  Therefore, the old schedular criteria of DCs 
5292, 5294, and 5295 cannot serve as a basis for an increased 
rating in this particular case.

Diagnostic Code 5293, which contemplates intervertebral disc 
syndrome, allows a maximum 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome with recurring 
attacks with only intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).

The Board finds that prior to October 20, 2003, there was no 
evidence of pronounced intervertebral disc syndrome.  The 
veteran did not have demonstrable muscle spasm in his back, 
and although he complained of pain radiating from his low 
back to both legs, there were no objective neurological 
findings, absent ankle jerks, or any other symptoms of 
sciatic neuropathy.  Thus, the Board finds that a rating in 
excess of 40 percent under DC 5293 for a lumbar spine 
disability is not warranted prior to October 20, 2003.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an increased rating prior to October 20, 2003.

The evidence shows that as of October 20, 2003, the veteran 
suffered from persistent neurological symptoms of chronic 
back pain with numbness and pain in the legs bilaterally.  On 
VA examination in January 2008, the veteran's back pain 
radiated to both sacroiliac joints and mainly to his right 
lower leg, which caused a mild limp in the right leg.  He was 
diagnosed with right-sided radiculitis due to his lumbar 
spine disability.  The Board finds that the veteran is 
entitled to a 60 percent rating for his lumbar spine 
disability as of October 20, 2003, under DC 5293 because he 
suffered from severe degenerative disc disease with right-
sided radiculitis.  

However, the Board finds that the veteran is not entitled to 
a rating in excess of 60 percent as of October 20, 2003, for 
his lumbar spine disability under the old schedular criteria.  
The maximum disability rating allowed under the old schedular 
criteria of DCs 5292, 5294, and 5295, the diagnostic codes 
pertaining to limitation of motion of the lumbar spine, 
sacroiliac injury and weakness, and lumbosacral strain, 
respectively, is 40 percent.  38 C.F.R. § 4.71a, DCs 5292, 
5294, 5295 (2002).  The maximum disability rating allowed 
under the old schedular criteria of DC 5293, which 
contemplates intervertebral disc syndrome, is 60 percent.  
38 C.F.R. § 4.71a, DC 5293 (2002).  The veteran has been 
awarded a 60 percent rating for his lumbar spine disability 
as of October 20, 2003.  Therefore, a rating in excess of 60 
percent under the old schedular criteria of DCs 5292, 5293, 
5294, and 5295 is not warranted as of October 20, 2003.

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a maximum 60 percent rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Here, there is no evidence that the veteran had 
any incapacitating episodes or hospital admissions resulting 
from his lumbar spine disability during any one-year period 
of the rating period under consideration.  Accordingly, he is 
not entitled to a rating in excess of 40 percent on the basis 
of incapacitating episodes for the period from September 23, 
2002, to September 26, 2003.    

The Board also needs to consider whether separate evaluations 
for chronic orthopedic and neurologic manifestations of the 
lumbar spine disability, when combined with evaluations for 
all other disabilities under 38 C.F.R. § 4.25, result in a 
higher disability for the period from September 23, 2002, to 
September 26, 2003.  For purposes of evaluation under DC 
5243, chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).  

Turning first to the orthopedic manifestations, on VA 
examination in September 2003, the veteran had 75 degrees 
flexion, 15 degrees extension, and 30 degrees lateral flexion 
and rotation bilaterally.  Those range of motion findings 
reflect only mild limitation of motion under DC 5292, which 
contemplates limitation of motion of the lumbar spine.  
However, the Board finds that, with consideration of 
additional functional impairment due to pain, the competent 
evidence supports a finding of functional impairment 
comparable to moderate limitation of motion.  This is based 
on the veteran's complaints of painful and limited range of 
motion in the lumbar spine.  The veteran's complaints of pain 
have been objectively verified by the competent evidence of 
record.  VA medical records dated from September 2002 to 
September 2003 show that the veteran suffered from lumbar 
tenderness and severe palpatory tenderness in the lumbar 
area.  There was also pain on palpation found at L5-S1 with 
painful and limited range of motion at the September 2003 VA 
examination.  Therefore, because the competent evidence tends 
to establish additional functional limitation due to pain, a 
finding of moderate limitation of motion is warranted.  As 
such, the veteran is entitled to a 20 percent rating under 
Diagnostic Code 5292 for the orthopedic manifestations of his 
lumbar spine disability.  

The Board has also considered whether other applicable 
Diagnostic Codes could afford a higher rating for the 
veteran's orthopedic symptoms.  Under DC 5295, which 
contemplates lumbosacral strain, a 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DCs 
5294, 5295.  The evidence of record does not show severe 
lumbosacral strain with listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  Thus, the veteran 
is not entitled to a rating in excess of 20 percent under DC 
5295 for the orthopedic manifestations of his spine 
disability.  Since the veteran does not have ankylosis or a 
vertebral fracture, the other Diagnostic Codes pertaining to 
the ankylosis or fracture of the spine are not relevant.  

Regarding the neurological manifestations of the veteran's 
lumbar spine disability, the September 2003 VA examination 
showed that the veteran had no radiating of low back pain.  
Neurological examination revealed negative straight-leg 
raising.  Deep tendon reflexes were 2+, equal bilaterally, 
and pinprick test showed normal skin sensitivity.  The 
veteran was able to tiptoe and stand on his heels.  An MRI 
showed advanced degenerative disc disease at L5-S1 and mild 
degenerative disc disease at L3-L4 with a disc protrusion of 
the lumber spine but no displacement of nerve roots within 
the spinal canal.  The current medical evidence does not 
support a conclusion that the veteran had any additional 
neurological symptoms amounting to any incomplete paralysis 
of any nerves related to his lumbar spine disability.  
Therefore, the veteran is not entitled to a separate rating 
for the neurological manifestations of his lumbar spine 
disability.  

The Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's lumbar spine 
disability as required by the revised version of DC 5293, as 
in effect from September 23, 2002 to September 26, 2003.  The 
veteran was entitled to a 20 percent rating under DC 5292 for 
his orthopedic manifestations, but he was not entitled to any 
separate evaluation for the neurologic manifestations.  The 
separate orthopedic manifestation ratings must be combined 
under 38 C.F.R. § 4.25, along with all other service-
connected disabilities.  However, the veteran is not service-
connected for any other conditions, so he is only entitled to 
a 20 percent rating for the orthopedic manifestations of his 
lumbar spine disability.  Since this rating does not exceed 
the 40 percent disability rating already in effect for the 
period in question, the veteran retains his 40 percent rating 
pursuant to the revised version of DC 5293 instead of 
receiving separate orthopedic and neurologic ratings.   

The diagnostic criteria pertinent to spinal disabilities were 
again revised effective September 26, 2003.  38 C.F.R. § 
4.71, DCs 5236, 5237, 5238, 5239, 5242, 5243 (2007).  Under 
the more specific numerical criteria found under the revised 
spinal regulations for lumbosacral strain, the veteran's 
lumbar spine disability fails to satisfy the requirements for 
more than a 40 percent rating prior to October 20, 2003.  The 
criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine allows a higher rating of 
50 percent if there is unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 
(2007).  The veteran's September 2003 VA examination shows no 
evidence of ankylosis of any part of the spine.  Thus, the 
new schedular criteria of DCs 5236, 5237, 5238, 5239 and 5242 
cannot serve as a basis for a rating in excess of 40 percent 
prior to October 20, 2003.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under §4.25.  

There is no evidence that the veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 26, 2003, 
through the present).  Therefore, it is necessary to 
determine whether the veteran may be entitled to a higher 
rating if chronic orthopedic and neurologic manifestations 
are evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in September 2003, the veteran had 75 degrees 
flexion, 15 degrees extension, and 30 degrees lateral flexion 
and rotation bilaterally.  Under the General Rating Formula 
for Diseases and Injuries of the Spine, those ranges of 
motion warrant a 10 percent rating, which provides for 
flexion of the lumbar spine greater than 60 degrees but not 
greater than 85 degrees.  However, the Board finds that, with 
consideration of additional functional impairment due to 
pain, the competent evidence supports a finding of functional 
impairment comparable to a 20 percent disability rating.  
This is based on the veteran's complaints of painful and 
limited range of motion in the lumbar spine.  The veteran's 
complaints of pain have been objectively verified by the 
competent evidence of record.  The veteran had pain on 
palpation found at L5-S1 with painful and limited range of 
motion at the September 2003 VA examination.  Therefore, 
because the competent evidence tends to establish additional 
functional limitation due to pain, the Board finds that a 20 
percent rating was warranted.  The veteran was thus entitled 
to a 20 percent rating for the orthopedic manifestations of 
his lumbar spine disability.    

Regarding the neurological manifestations of the veteran's 
lumbar spine disability, the September 2003 VA examination 
showed that the veteran had no radiating of low back pain.  
Neurological examination revealed negative straight-leg 
raising.  Deep tendon reflexes were 2+, equal bilaterally, 
and pinprick test showed normal skin sensitivity.  The 
veteran was able to tiptoe and stand on his heels.  An MRI 
showed advanced degenerative disc disease at L5-S1 and mild 
degenerative disc disease at L3-L4 with a disc protrusion of 
the lumber spine but no displacement of nerve roots within 
the spinal canal.  The Board finds that the medical evidence 
does not support a conclusion that the veteran had any 
additional neurological symptoms amounting to any incomplete 
paralysis of any nerves related to his lumbar spine 
disability.  Therefore, the Board finds that a separate 
rating for neurological impairment is not warranted.  

The Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's lumbar spine 
disability prior to October 20, 2003, as required by the 
revised version of DC 5243, as in effect since September 26, 
2003.  The veteran was entitled to a 20 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine for his orthopedic manifestations, and he is not 
entitled to a separate evaluation for the neurologic 
manifestations.  The separate orthopedic manifestation 
ratings must be combined under 38 C.F.R. § 4.25, along with 
all other service-connected disabilities.  However, the 
veteran was not service-connected for any other conditions, 
so he was only entitled to a 20 percent rating for the 
orthopedic manifestations of his lumbar spine disability.  
Since that rating does not exceed the 40 percent disability 
rating currently in effect for the period prior to October 
20, 2003, the veteran retains the 40 percent rating pursuant 
to DC 5293 instead of receiving separate orthopedic and 
neurologic ratings.     

With respect to the period since October 20, 2003, under the 
more specific numerical criteria found under the revised 
September 26, 2003, spinal regulations for lumbosacral 
strain, the veteran's lumbar spine disability fails to 
satisfy the requirements for more than a 60 percent rating.  
The criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine allows a maximum rating of 
100 percent if there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 
(2007).  VA medical records dated from October 2003 to July 
2007 and the veteran's January 2008 VA examination show no 
evidence of ankylosis of any part of the spine.  Thus, the 
new schedular criteria of DCs 5236, 5237, 5238, 5239 and 5242 
cannot serve as a basis for a rating in excess of 60 percent 
after October 20, 2003.  

A September 2003 revision to the intervertebral disc syndrome 
code stated that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 
§4.25.  

There is no evidence that the veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 26, 2003, 
through the present).  Therefore, it is necessary to 
determine whether the veteran may be entitled to a higher 
rating if chronic orthopedic and neurologic manifestations 
are evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, at a January 
2008 VA examination, the veteran had 70 degrees flexion, 10 
degrees extension, and 30 degrees lateral flexion and 
rotation bilaterally.  There was no evidence of ankylosis of 
the spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, these ranges of motion warrant a 10 
percent rating, which provides for flexion of the lumbar 
spine greater than 60 degrees but not greater than 85 
degrees.  However, the Board finds that, with consideration 
of additional functional impairment due to pain, the 
competent evidence supports a finding of functional 
impairment comparable to a 20 percent disability rating.  The 
veteran had pain on palpation found at L5-S1 with painful and 
limited range of motion at the January 2008 VA examination.  
On repetitive motion in the lumbar spine, the veteran had 
increased pain, easy fatigability, lack of endurance, and 5 
more degrees of decreased flexion and extension.  Therefore, 
because the competent evidence tends to establish additional 
limitation of function due to pain, the Board finds that a 20 
percent rating was warranted.  The veteran was thus entitled 
to a 20 percent rating for the orthopedic manifestations of 
his lumbar spine disability.    

Regarding the neurological manifestations of the veteran's 
lumbar spine disability, VA medical records dated from 
October 2003 to July 2007 show that the veteran received 
intermittent treatment for chronic back pain with numbness 
and pain in the legs bilaterally.  The January 2008 VA 
examination showed that the veteran had low back pain that 
radiated mainly to the right lower extremity.  Neurological 
examination revealed negative straight-leg raising from a 
sitting position and 1+ on the right from 65 degrees flexion.  
Deep tendon reflexes were 2+, equal bilaterally, and pinprick 
test showed normal skin sensitivity.  The veteran was able to 
tiptoe and stand on his heels.  Babinski test was negative 
bilaterally.  The examiner diagnosed the veteran with right-
sided radiculitis due to his lumbar spine disability. 

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, Diagnostic Codes 
8520-8530 are potentially applicable.  The Board finds that 
the medical evidence detailed above warrants a finding of 
mild neurological manifestations of the veteran's lumbar 
spine disability.  The evidence does not demonstrate moderate 
neurological deficit.  The January 2008 VA examination 
revealed that deep tendon reflexes were 2+ and symmetric 
bilaterally.  Pinprick test was normal, and Babinski test was 
negative bilaterally.  The veteran was still able to tiptoe 
and stand on his heels.  There was also negative straight-leg 
raising from a sitting position.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's lumbar spine 
disability, the Board will simply apply the Diagnostic Code 
affording the highest possible rating evaluation for "mild" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
10 percent rating for mild disability is afforded under DCs 
8520, 8521, 8524, 8525, and 8526.  All remaining potentially 
relevant code sections provide only 10 percent or 
noncompensable evaluations.  Thus, the veteran is entitled to 
no more than a 10 percent rating under DC 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of his lumbar 
spine disability.

The Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's lumbar spine 
disability since October 20, 2003, as required by the revised 
version of DC 5243, as in effect since September 26, 2003.  
The veteran is entitled to a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
for his orthopedic manifestations, and he is entitled to a 10 
percent rating under DC 8520, 8521, 8524, 8525, or 8526 for 
the neurologic manifestations.  The separate orthopedic 
manifestation ratings must be combined under 38 C.F.R. § 
4.25, along with all other service-connected disabilities.  
However, in the present case, the veteran is not service-
connected for any other conditions.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his lumbar spine disability), and 10 
percent (neurological manifestations of his lumbar spine 
disability), an evaluation of 30 percent is derived.  
38 C.F.R. § 4.25 (2007).  Since that rating does not exceed 
the 60 percent disability rating assigned for the period 
since October 20, 2003, the veteran retains the 60 percent 
rating pursuant to the revised version of Diagnostic Code 
5293 instead of receiving separate orthopedic and neurologic 
ratings.     

The veteran has been assigned a disability rating of 40 
percent under the rating criteria for lumbosacral strain 
prior to October 20, 2003.  The Board finds that the criteria 
for a rating greater than 40 percent for the spine disability 
prior to October 20, 2003, are not met under any of the 
spinal rating criteria applicable.  The veteran has been 
assigned a disability rating of 60 percent under the rating 
criteria for lumbosacral strain since October 20, 2003.  The 
Board finds that the criteria for a rating greater than 60 
percent for the spine disability since October 20, 2003, are 
not met under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 40 percent prior to October 20, 2003, and 
a rating in excess of 60 percent since October 20, 2003.

The weight of the credible evidence demonstrates that the 
veteran's lumbar spine disability has warranted a 60 percent 
rating, but no higher, since October 22, 2003, the date the 
condition was objectively shown to have increased in 
severity.  All doubt has been resolved in favor of the 
veteran in making this decision.  The Board finds that the 
preponderance of the evidence is against the assignment of 
any higher rating than 40 percent prior to October 22, 2003, 
and 60 percent as of October 22, 2003.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003; a rating 
decision in October 2003; a statement of the case in August 
2004; and a supplemental statement of the case in January 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.  The veteran received additional notice in April 2008.  
However, the Board finds that the issuance of an additional 
supplemental statement of the case is not required because 
the additional evidence submitted subsequent to the March 
2008 supplemental statement of the case was accompanied by a 
waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2007)

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
   

ORDER

An initial rating in excess of 40 percent for a lumbar spine 
disability is denied prior to October 20, 2003.

A rating of 60 percent, but not greater, for a lumbar spine 
disability is granted as of October 20, 2003.    


REMAND

Additional development is needed prior to further disposition 
of the claim or TDIU.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).    

In the above decision, the Board granted a 60 percent rating 
for a lumbar spine disability as of October 20, 2003.  The 
Board notes that this increased initial rating allows the 
veteran to meet the minimum schedular criteria for a TDIU 
whereas he did not previously meet those criteria.  38 C.F.R. 
§ 4.16(a) (2007).  Furthermore, the veteran has submitted a 
medical opinion and a vocational opinion, both dated in 
September 2008, that state that the veteran is currently 
unemployable.  Because the veteran now meets the minimum 
schedular criteria for a TDIU and there may be a change in 
his condition and thus his entitlement to benefits, the Board 
finds that an examination and opinion addressing this issue 
is necessary in order to fairly decide the merits of the 
veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disability on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disability on the veteran's 
employability.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
service-connected disability (lumbar 
spine disability), without 
consideration of his non-service-
connected disabilities, renders him 
unable to secure or follow a 
substantially gainful occupation.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The claims 
folder should be reviewed by the 
examiner and the examination report 
should note that review.

2.  Then, readjudicate the claim for 
entitlement to a TDIU rating, including 
whether referral of the TDIU claim 
under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If any decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



			
              Harvey P. Roberts                                               
U.R. Powell
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


